DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claim recites “the insulating layer comprising a non-woven open-structured textile.”  The insulating layer comprising a non-woven open-structured textile is not disclosed in the instant Specification.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-17, 21, 24, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fingerhut et al. (US 4685155) (“Fingerhut”), in view of Russell et al. (US 2007/0059496 A1) (“Russell”).
With respect to claim 13, Fingerhut teaches a heat reflective composite (col. 2, lines 32-51, col. 3, lines 22-26) comprising a first substrate comprising a moisture vapor permeable material – elements 14 (col. 6, lines 42-46), an insulating layer positioned adjacent the first substrate and comprising a textile – element 12 (col. 5, lines 66-68, col. 6, lines 1-3), the first substrate comprising a reflective layer comprised of an infrared-reflective metallic material which has been deposited (col. 6, lines 47-49), wherein the reflective layer is applied to the first substrate in a continuous layer – it is implied that the reflective layer is continuous as it is deposited on element 14 (col. 6, lines 47-52, Fig. 1).
Fingerhut discloses the insulating layer can be a nonwoven or woven material (col. 6, lines 2-3), but is silent with respect to the insulating layer comprising a non-woven open-structured textile.  Russell discloses a textile suitable for protective garments and thermal insulation products (abstr., 0007, 0025, 0049).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to form the insulating layer – element 12 of Fingerhut as a non-woven spacer fabric of Russell, as non-woven open-structured textiles are known to be used in thermal insulation products.   It has been held to select a known material based on its suitability of use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It would have been obvious to one of ordinary skill in the art that in the composite of Fingerhut and Russell the substrate of Fingerhut would be exposed through gaps in the spacer fabric of Russell.
Regarding claim 15, Fingerhut and Russell teach the composite of claim 13.  Fingerhut discloses the reflective metallic material such as Al (col. 6, lines 47-48).  The emissivity of Al is known in the art, thus, it would be expected that the emissivity of the reflective metallic material of Fingerhut satisfies the recited range.
As to claim 16, Fingerhut and Russell teach the composite of claim 13.  Fingerhut discloses a second substrate – element 16 – positioned adjacent the insulating layer (col. 5, lines 15-20, Fig. 1).
With respect to claim 17, Fingerhut and Russell teach the composite of claim 16.  Since the first substrate is positioned on a side of the insulating layer so that the substrate is exposed through gaps in the textile, and the second substrate would be positioned on the side of the insulating layer opposite the first substrate, it would have been obvious to one of ordinary skill in the art that portions of the surface of the second substrate would be exposed through the gaps of the insulating layer.
Regarding claim 21, Fingerhut and Russell teach the composite of claim 13.  Russell discloses a spacer fabric (Title, 0008).  
Regarding claim 24, Fingerhut and Russell teach the composite of claim 13.  Fingerhut discloses the first substrate comprises a textured surface – the first substrate can be quilted (col. 5, lines 38-40).
As to claim 25, Fingerhut and Russell teach the composite of claim 24.  Fingerhut discloses the reflective layer – element 20 – applied to a quilted surface of the first substrate – element 14 (col. 5, lines 11-15, 38-40, Fig. 1).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fingerhut, in view of Russell, and further in view of Mikhael et al. (US 7157117 B2) (“Mikhael”).
As to claim 20, Fingerhut and Russell teach the composite of claim 13.   Mikhael discloses porous substrate wherein a functional coating is applied to a substrate, the coating imparting such functionality as oil and water repellency and wettability, release, antibacterial functionality and other functionalities (abstr., col. 6, lines 63-67, col. 7, lines 1-10.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply to the first substrate of Fingerhut a functional coating to impart on the substrate a desired functionality.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fingerhut and Russell, and further in view of Lee et al. (US 2005/0271821 A1) (“Lee”).
Regarding claim 14, Fingerhut and Russell teach the composite of claim 13.  The references are silent with respect to a coating layer comprising a functional material being deposited on the insulating layer such that it covers the insulating layer, and a surface of the infrared-reflective metallic material is exposed through the gaps.  Lee discloses a coating layer comprising a functional material that is deposited on a textile to provide it with functions (abstr., 0007, 0008).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the composite of Fingerhut and Russell with a coating layer comprising a functional material deposited on the insulating layer, such that it covers the insulating layer and surfaces of the infrared-reflective metallic material exposed through the gaps, to provide the insulating layer of the composite with appropriate functionality.

Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fingerhut, in view of Russell, and further in view of Barnes et al. (US 2007/0166528 A1) (“Barnes”).
With respect to claims 18 and 19, Fingerhut and Russell teach the composite of claim 13, but are silent with respect to the reflective layer having a protective coating.  Barnes discloses a composite comprising a reflective layer comprising a protective coating, which is a metal oxide coating (abstr., 0002, 0004-0006, 0033).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the reflective layer of Fingerhut with a protective coating for protection.
Claims 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fingerhut, in view of Russell, and further in view of Kuznetz (US 4569874).
With respect to claim 22, Fingerhut and Russell teach the composite of claim 13, but are silent with respect to a further substrate as recited in the claim.  Kuznetz discloses a heat reflective composite (abstr.), including a further substrate positioned adjacent the first substrate – element 22 - the further substrate comprising nylon material rendered waterproof by a Gortex coating (abstr., col. 4, lines 21-29).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include a further substrate adjacent the first substrate of Fingerhut – element 16 corresponding to element 14 considered as the first substrate - to provide the composite of Fingerhut with waterproof property.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the composite of Fingerhut and Russell comprising a further substrate of Kuznetz the first substrate – element 16 – would be positioned between the insulating layer – element 12 - and the further substrate.
Regarding claim 23, Fingerhut, Russell and Kuznetz teach the composite of claim 22.  Kuznietz discloses the further substrate comprises a hydrophobic coating (col. 4, lines 21-29). 

Response to Arguments
Applicant’s arguments filed on July 28, 2022 have been fully considered.
Regarding the IDS filed on Jan. 27, 2020 the documents indicated by the Examiner as missing in the application file and in the parent application file have been located in the file of application 13/481190 as clarified by the Applicant.
In view of the recent amendment claim objections with respect to claims 22 and 23 have been withdrawn.
In view of the recent amendment 35 USC 112, second paragraph rejection of claim 23 has been withdrawn.
The Applicant has argued Fingerhut does not teach or disclose a moisture vapor permeable material as alleged, specifically Applicant discussed an embodiment of Fingerhut wherein it is stated that the inner and outer layers 14 and 16 act as a moisture barrier, and thus layer 14 does not provide a moisture vapor permeable material.  The Examiner notes Fingerhut discloses layer 14 being formed of various materials depending on the application, including being formed of non-woven, woven or spun bonded fabrics (col. 6, lines 42-47), thus, it is the Examiner’s position, that a person of ordinary skill in the art would interpret a layer of a non-woven fabric as a moisture vapor permeable material.
Regarding the new feature of the insulating layer comprising a non-woven open-structured textile, the Applicant has argued Polegatto Moretti does not teach or disclose a nonwoven material as recited in the claim.  The Examiner notes a newly cited reference Russell discloses a nonwoven open-structured textile, as discussed above.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783